       Case 3:20-cv-05657-LC-MJF Document 3 Filed 08/18/20 Page 1 of 2




               UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

ANTOINE TYSHAWN BANKS,

             Petitioner,

v.                                                Case No. 3:20-cv-5657-LC-MJF

MARK S. INCH,

             Respondent.
                                          /

                                     ORDER

      This cause comes on for consideration upon the Magistrate Judge’s Report

and Recommendation dated July 21, 2020. (Doc. 2). The parties were furnished a

copy of the Report and Recommendation and were afforded an opportunity to file

objections pursuant to Title 28, United States Code, Section 636(b)(1). No

objection has been filed.

      Having considered the Report and Recommendation, I conclude that it

should be adopted.

      Accordingly, it is ORDERED:

      1.     The Magistrate Judge’s Report and Recommendation (Doc. 2), is

adopted and incorporated by reference in this Order.
                                    Page 1 of 2
      Case 3:20-cv-05657-LC-MJF Document 3 Filed 08/18/20 Page 2 of 2




      2. This case is DISMISSED for lack of jurisdiction.

      3. The Clerk of Court is directed to terminate all pending motions, close this

case file, and send Petitioner the petition form for habeas cases filed under 28

U.S.C. § 2254.

      DONE AND ORDERED this 18th day of August, 2020.



                                 s/L.A. Collier
                              LACEY A. COLLIER
                              SENIOR UNITED STATES DISTRICT JUDGE




                                    Page 2 of 2
